t c summary opinion united_states tax_court elmo hollie thibodeaux jr petitioner v commissioner of internal revenue respondent docket no 26124-11s filed date elmo hollie thibodeaux jr pro_se sandy hwang for respondent summary opinion kerrigan judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a federal_income_tax deficiency of dollar_figure for the issue for our consideration is whether petitioner received gross_income of dollar_figure for tax_year background some of the facts have been stipulated and are incorporated in our findings petitioner resided in california at the time of the petition in petitioner worked for conti electric inc and shimmick obayashi joint_venture and received dollar_figure and dollar_figure respectively for a total of dollar_figure respondent received forms w-2 wage and tax statement from conti electric inc and shimmick obayashi joint_venture showing dollar_figure of wages paid to petitioner petitioner filed timely form 1040ez income_tax return for single and joint filers with no dependents for the tax_year his return showed no income and no income_tax withheld petitioner submitted a second form 1040ez to the appeals_office but the internal_revenue_service did not process it on his second form 1040ez petitioner showed no income but claimed a refund of dollar_figure for income_tax withheld on date petitioner signed a form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc this form shows that conti electric inc and shimmick obayashi joint_venture withheld social_security and medicare taxes totaling dollar_figure petitioner never paid income_tax on his wages for on date respondent sent petitioner a statutory_notice_of_deficiency for petitioner’s tax_year discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability petitioner does not contend that the burden_of_proof should be shifted to respondent under sec_7491 and the record does not suggest any basis for a shift in addition petitioner admitted to receiving the wages in dispute sec_61 provides gross_income means all income from whatever source derived sec_61 includes as income compensation_for services including fees commissions fringe_benefits and similar items the supreme court has held consistently that gross_income was meant to bear ‘the full measure of the taxing power ’ 348_us_426 quoting 309_us_331 the liability for the payment of the income_tax is on the individual earning the income 281_us_111 the taxpayer has the burden of demonstrating that his accession to wealth is exempt from taxation commissioner v glenshaw glass co u s pincite petitioner a resident of california is a taxpayer subject_to federal_income_tax who is obliged to file federal_income_tax returns and pay federal_income_tax on his income specifically including wages see sec_1 a a a see also 640_f2d_1014 9th cir compensation_for labor or services paid in the form of wages or salary has been universally held by the courts of this republic to be income subject_to the income_tax laws currently applicable respondent determined that for petitioner received and failed to report gross_income in the form of wages petitioner received wages from third-party payors these wages were not excludable from gross_income petitioner argues that his wages are excludable from gross_income he contends that to be includible in gross_income his wages have to come from a privileged activity sec_61 defines gross_income as all income from whatever source derived sec_61 includes compensation_for services sec_63 defines taxable_income as gross_income minus deductions petitioner did not make a valid argument that his wages are excludable from gross_income because of any specific provision of law see rodriguez v commissioner tcmemo_2009_92 we do not need to discuss petitioner’s frivolous and groundless argument see 737_f2d_1417 5th cir heisey v commissioner tcmemo_2002_41 aff’d 59_fedappx_233 9th cir to reflect the foregoing decision will be entered for respondent
